Citation Nr: 1026355	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of Department of Veterans Affairs (VA) death 
benefits, to include dependency and indemnity compensation (DIC), 
death pension, and accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to November 1968 
and from January 1974 to October 1974.  The appellant contends 
that she is the widow of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision of the White River 
Junction, Vermont, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant and the Veteran began to live as husband and 
wife from June 2003 to June 2005 in British Columbia, Canada.  

2.  At the time the appellant began to cohabitate with the 
Veteran, she remained married to another man and was not divorced 
until February 2005.  

3.  The appellant and the Veteran were married by a legally 
recognized ceremony in March 2005.  

4.  The Veteran died in June 2005.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of 
the Veteran for the purpose of DIC, death pension, and accrued 
benefits.  38 U.S.C.A. §§ 101, 1102, 1304, 1541 (West 2002); 38 
C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  On the claim decided, the 
facts are not in dispute.  As the analysis below demonstrates, 
the appellant is not entitled to the benefits sought as a matter 
of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Recognition as a Surviving Spouse

The appellant contends that while she and the Veteran were not 
married in an official ceremony until approximately four months 
before his death, they did, in fact, have a common law marriage 
for several years before the official ceremony, and therefore she 
is entitled to VA benefits as his surviving spouse.  She notes 
that she and the Veteran resided in the province of British 
Columbia, Canada, for the entire period in question, and that she 
is in receipt of benefits from the Canadian government as the 
surviving spouse of the Veteran.  

The facts in this case are not in dispute.  The appellant states 
that she and the Veteran began living together as husband and 
wife in June 2003.  She remained legally married to her previous 
husband at this time, and was not divorced until February 2005.  
She and the Veteran were married in a legally recognized ceremony 
in March 2005.  They both resided in British Columbia, Canada, 
during this entire period.  Unfortunately, the Veteran then died 
in June 2005.  

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the marriage.  
38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant must be a person of the opposite sex who was the spouse 
of a veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to the 
date of the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and has not remarried.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1), 3.53.

The legal existence of a marriage for VA purposes is governed by 
"the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j); Badua v. Brown, 5 Vet. App. 472, 474 (1993).

A marriage can be established by several types of evidence, 
including a copy or abstract of the public record of marriage, or 
a copy of the church record of marriage containing sufficient 
data to identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official record.  
38 C.F.R. § 3.205(a)(1).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage will be established by affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived.  See 38 C.F.R. § 3.205(a).

In Colon v. Brown, 9 Vet. App. 104, 107 (1996), the United States 
Court of Appeals for Veterans Claims determined that in cases 
where there is an impediment to entering into a common-law 
marriage, if the appellant was unaware of the impediment, then an 
otherwise invalid common-law marriage could be deemed valid.

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted marriages 
to be nevertheless "deemed valid" if specific legal requirements 
are met.  Basically, such an attempted marriage will be "deemed 
valid" if: (a) the attempted marriage occurred one year or more 
before the veteran died; and (b) the claimant entered into the 
marriage without knowledge of the impediment; and (c) the 
claimant cohabited with the veteran continuously from the date of 
the attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death benefits.  
38 U.S.C.A. § 103; 38 C.F.R. § 3.52.  If the provisions of 38 
C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no knowledge 
of an impediment to a marriage to the veteran will be accepted as 
proof of the fact, in the absence of information to the contrary.  
38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans 
Claims (Court) has interpreted these regulations to mean that the 
determination of the appellant's knowledge of the legal 
impediment must be viewed in terms of what the appellant's state 
of mind was at the time the invalid marriage was contracted.  
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

The evidence includes the appellant's November 2005 VA Form 21-
534 claim for benefits.  On this form, she noted that she had 
been divorced from S.H. in February 2005.  Additional evidence 
includes a marriage certificate from British Columbia, Canada, 
showing that the appellant and the Veteran were wed in March 
2005, and a death certificate from British Columbia, Canada, 
showing that the Veteran died in June 2005.  The appellant has 
also submitted a November 2005 VA Form 21-4170, Statement of 
Marital Relationship, in which she indicates that she and the 
Veteran lived together as husband and wife from June 2003 to June 
2005.  Finally, she has submitted two VA Form 21-4171s, in which 
witnesses state that the appellant and the Veteran held 
themselves out as husband and wife for the final two years of the 
Veteran's life.  

The record clearly shows that the appellant and the Veteran were 
married by ceremony in March 2005, and that the Veteran died a 
little over three months later.  There is no evidence of any 
children born as a result of this marriage.  Therefore, it is 
clear that this marriage cannot be the basis for recognition of 
the appellant as the surviving spouse of the Veteran for purposes 
of basic entitlement to VA death benefits.  38 U.S.C.A. §§ 1102, 
1304, 1541; 38 C.F.R. § 3.54.  It follows that whether or not the 
appellant can be recognized as the Veteran's spouse depends on 
whether or not a common law marriage with the Veteran existed for 
at least one year prior to his death.  

Unfortunately, research conducted by the RO's regional counsel 
and confirmed by the Board indicates that while cohabitation can 
create common law spouses for the purposes of certain legal 
benefits, these are limited for the specific purposes of the 
particular statute creating them, and do not equate to marriage.  
See e.g., Keddie v. Currie, 1991 B.C.A.C LEXIS 2700 at *40 (B.C. 
Ct. App. 1991); see also Dutch v. Dutch, 2 A.C.W.S. 463 (Ont. 
County Ct. 1977) (recognizing that marriages at common law are 
not valid anywhere in Canada).  

Moreover, assuming hypothetically that common law marriages are 
valid in British Columbia, the appellant would still not be 
eligible to be recognized as the Veteran's spouse because she 
remained legally married to someone else until approximately six 
months before the Veteran's death.  This would constitute a legal 
impediment to an additional marriage, to include a common law 
marriage.  See e.g., Keddie v. Currie, 1991 B.C.A.C LEXIS 2700 at 
*11 (B.C. Ct. App. 1991) (citing Louis v. Esslinger, 121 D.L.R. 
3d 17, 36-37 (B.C. Sup. Ct. 1981) ("If these arrangements were 
common law marriages then they would not be dissolvable 
unilaterally, or even by mutual consent, and a subsequent regular 
or irregular marriage might be void or bigamous unless there is 
an intervening divorce.")  The Board concludes that is 
impossible for the appellant to have been married to the Veteran 
prior to February [redacted], 2005, as she notes that she was not 
divorced from her previous husband until that date.  As this 
divorce was not finalized until approximately six months before 
the Veteran's death, they could not have been recognized as being 
married by either common law or ceremony prior to that time.  And 
as any marriage that may have existed was for less than a year, 
the appellant may not be recognized as the Veteran's spouse for 
the purpose of basic eligibility for VA death benefits.  38 
U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  

In reaching this decision, the Board further finds that this is 
not a situation in which the marriage between the appellant and 
Veteran may be "deemed valid".  The appellant certainly had 
knowledge that she was married to someone else when she began to 
reside with the Veteran.  Moreover, the fact that she and the 
Veteran were formally married by ceremony less than a month after 
her divorce was finalized suggests that she was aware that her 
prior marriage was a legal impediment to marrying the Veteran.  
Therefore, the marriage may not be "deemed valid" for the 
purpose of basic eligibility for VA death benefits.  38 C.F.R. § 
3.205(a); Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).

ORDER

Entitlement to recognition as the Veteran's surviving spouse for 
the purpose of VA death benefits, to include DIC, death pension, 
and accrued benefits is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


